Exhibit 10.1

THE MRC GROUP, INC.
AMENDED AND RESTATED
1992 EMPLOYEE STOCK OPTION PLAN


1.                                       PURPOSE. THE PURPOSE OF THIS PLAN (THE
“PLAN”) IS TO SECURE FOR THE MRC GROUP, INC. (THE “COMPANY”), AND ITS
SHAREHOLDERS THE BENEFITS ARISING FROM CAPITAL STOCK OWNERSHIP BY CERTAIN KEY
ADVISORS, CONSULTANTS, EMPLOYEES AND MEMBERS OF THE BOARD OF DIRECTORS
(“DIRECTORS”) OF THE COMPANY AND ITS SUBSIDIARY (AS DEFINED IN SECTION 17
HEREOF), IF ANY, WHO ARE EXPECTED TO CONTRIBUTE TO THE COMPANY’S FUTURE GROWTH
AND SUCCESS.


2.                                       TYPES OF AWARDS AND ADMINISTRATION.


A.                                       TYPES OF AWARDS. OPTIONS GRANTED
PURSUANT TO THE PLAN SHALL BE AS SPECIFIED HEREIN AND AUTHORIZED BY ACTION OF
THE BOARD OF DIRECTORS OF THE COMPANY (OR A COMMITTEE DESIGNATED BY THE BOARD OF
DIRECTORS) AND MAY BE EITHER INCENTIVE STOCK OPTIONS (“INCENTIVE STOCK OPTIONS”)
MEETING THE REQUIREMENTS OF SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”) OR NON-QUALIFIED STOCK OPTIONS WHICH ARE NOT INTENDED TO
MEET THE REQUIREMENTS OF SECTION 422.


B.                                      ADMINISTRATION. THE PLAN WILL BE
ADMINISTERED BY THE BOARD OF DIRECTORS OF THE COMPANY, WHOSE CONSTRUCTION AND
INTERPRETATION OF THE TERMS AND PROVISIONS OF THE PLAN SHALL BE FINAL AND
CONCLUSIVE. THE BOARD OF DIRECTORS MAY IN ITS SOLE DISCRETION, SUBJECT TO THE
TERMS OF THIS PLAN, GRANT OPTIONS TO PURCHASE SHARES OF THE COMPANY’S COMMON
STOCK AND ISSUE SHARES UPON EXERCISE OF SUCH OPTIONS, AS PROVIDED IN THE PLAN.
THE BOARD SHALL HAVE AUTHORITY, SUBJECT TO THE EXPRESS PROVISIONS OF THE PLAN
AND ALL APPLICABLE SECURITIES LAWS, RULES AND REGULATIONS, TO CONSTRUE THE
RESPECTIVE OPTION AGREEMENTS AND THE PLAN, TO PRESCRIBE, AMEND AND RESCIND RULES
AND REGULATIONS RELATING TO THE PLAN, TO DETERMINE THE TERMS AND PROVISIONS OF
THE RESPECTIVE OPTION AGREEMENTS (WHICH NEED NOT BE IDENTICAL), TO ADVANCE THE
LAPSE OF ANY WAITING OR INSTALLMENT PERIODS AND EXERCISE DATES, AND TO MAKE ALL
OTHER DETERMINATIONS IN THE JUDGMENT OF THE BOARD OF DIRECTORS NECESSARY OR
DESIRABLE FOR THE ADMINISTRATION OF THE PLAN. THE BOARD OF DIRECTORS MAY CORRECT
ANY DEFECT OR SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR
IN ANY OPTION AGREEMENT IN THE MANNER AND TO THE EXTENT IT SHALL DEEM EXPEDIENT
TO CARRY THE PLAN INTO EFFECT AND IT SHALL BE THE SOLE AND FINAL JUDGE OF SUCH
EXPEDIENCY. NO DIRECTOR SHALL BE LIABLE FOR ANY ACTION OR DETERMINATION MADE IN
GOOD FAITH. THE BOARD OF DIRECTORS MAY, TO THE FULL EXTENT PERMITTED BY LAW,
DELEGATE ANY OR ALL OF ITS POWERS UNDER THE PLAN TO A COMMITTEE (THE
“COMMITTEE”) APPOINTED BY THE BOARD OF DIRECTORS, AND IF THE COMMITTEE IS SO
APPOINTED ALL REFERENCES TO THE BOARD OF DIRECTORS IN THE PLAN SHALL MEAN AND
RELATE TO SUCH COMMITTEE.


C.                                       INDEMNIFICATION. IN ADDITION TO SUCH
OTHER RIGHTS OF INDEMNIFICATION AS THEY MAY HAVE AS DIRECTORS OR AS MEMBERS OF
THE COMMITTEE, MEMBERS OF THE BOARD OF DIRECTORS AND OF THE COMMITTEE SHALL BE
INDEMNIFIED BY THE COMPANY AGAINST REASONABLE EXPENSES, INCLUDING ATTORNEYS’
FEES, ACTUALLY AND NECESSARILY INCURRED IN CONNECTION WITH THE DEFENSE OF ANY
ACTION, SUIT OR PROCEEDING, OR IN CONNECTION WITH ANY APPEAL THEREIN, TO WHICH
THEY OR ANY OF THEM MAY BE A PARTY BY REASON OF ANY ACTION TAKEN OR FAILURE TO
ACT UNDER OR IN CONNECTION WITH THE PLAN, OR ANY OPTION (AND/OR RELATED RIGHT)
GRANTED THEREUNDER, AND AGAINST ALL AMOUNTS PAID BY THEM IN


--------------------------------------------------------------------------------





 


SETTLEMENT THEREOF (PROVIDED SUCH SETTLEMENT IS APPROVED BY INDEPENDENT LEGAL
COUNSEL SELECTED BY THE COMPANY), OR PAID BY THEM IN SATISFACTION OF A JUDGMENT
OF ANY SUCH ACTION, SUIT OR PROCEEDING, EXCEPT IN RELATION TO MATTERS AS TO
WHICH IT SHALL BE ADJUDGED IN SUCH ACTION, SUIT OR PROCEEDING THAT SUCH PERSON
IS LIABLE FOR NEGLIGENCE OR MISCONDUCT IN HIS DUTIES; PROVIDED THAT WITHIN SIXTY
(60) DAYS AFTER THE INSTITUTION OF SUCH ACTION, SUIT OR PROCEEDING, SUCH PERSON
SHALL OFFER THE COMPANY, IN WRITING, THE OPPORTUNITY AT ITS OWN EXPENSE, TO
HANDLE AND DEFEND THE SAME.


3.                                       ELIGIBILITY. INCENTIVE STOCK OPTIONS
SHALL BE GRANTED ONLY TO PERSONS WHO ARE, AT THE TIME OF GRANT, FULL-TIME
EMPLOYEES OF THE COMPANY OR SUBSIDIARY, IF ANY. NO PERSON SHALL BE GRANTED AN
INCENTIVE STOCK OPTION UNDER THE PLAN WHO, AT THE TIME SUCH OPTION IS GRANTED,
OWNS, DIRECTLY OR INDIRECTLY, COMMON STOCK OF THE COMPANY POSSESSING MORE THAN
10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR
SUBSIDIARY, UNLESS THE REQUIREMENTS OF PARAGRAPH (B) OF SECTION 11 ARE
SATISFIED. NON-QUALIFIED OPTIONS MAY BE GRANTED TO OFFICERS, FULL-TIME
EMPLOYEES, DIRECTORS AND CONSULTANTS TO THE COMPANY OR ANY SUBSIDIARY. A PERSON
WHO HAS BEEN GRANTED AN OPTION UNDER THE PLAN (“OPTIONEE”) MAY, IF HE OR SHE IS
OTHERWISE ELIGIBLE, BE GRANTED ADDITIONAL OPTIONS IF THE BOARD OF DIRECTORS
SHALL SO DETERMINE.


4.                                       STOCK SUBJECT TO PLAN. SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 13 AND 14 BELOW, THE MAXIMUM NUMBER OF SHARES
OF COMMON STOCK OF THE COMPANY WHICH MAY BE ISSUED AND SOLD UNDER THE PLAN IS
5,714,286 SHARES. SUCH SHARES MAY BE AUTHORIZED AND UNISSUED SHARES OR MAY BE
SHARES ISSUED AND THEREAFTER ACQUIRED BY THE COMPANY. IF AN OPTION GRANTED UNDER
THE PLAN SHALL EXPIRE OR TERMINATE FOR ANY REASON WITHOUT HAVING BEEN EXERCISED
IN FULL, THE UNPURCHASED SHARES SUBJECT TO SUCH OPTION SHALL AGAIN BE AVAILABLE
FOR SUBSEQUENT OPTION GRANTS UNDER THE PLAN. STOCK ISSUABLE UPON EXERCISE OF AN
OPTION GRANTED UNDER THE PLAN MAY BE SUBJECT TO SUCH RESTRICTIONS ON TRANSFER,
REPURCHASE RIGHTS OR OTHER RESTRICTIONS AS SHALL BE DETERMINED BY THE BOARD OF
DIRECTORS.


5.                                       FORMS OF OPTIONS. AS A CONDITION TO THE
GRANT OF AN OPTION UNDER THE PLAN, EACH RECIPIENT OF AN OPTION SHALL EXECUTE AN
OPTION AGREEMENT, IN SUCH FORM NOT INCONSISTENT WITH THE PLAN AS SHALL BE
SPECIFIED BY THE BOARD OF DIRECTORS AT THE TIME SUCH OPTION IS GRANTED.


6.                                       PURCHASE PRICE.


A.                                       GENERAL. THE PURCHASE PRICE PER SHARE
OF STOCK DELIVERABLE UPON THE EXERCISE OF AN OPTION SHALL BE DETERMINED BY THE
BOARD OF DIRECTORS, PROVIDED, HOWEVER, THAT IN THE CASE OF AN INCENTIVE STOCK
OPTION, THE EXERCISE PRICE SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE
OF SUCH STOCK ON THE DATE OF GRANT OF SUCH OPTION, OR LESS THAN 110% OF SUCH
FAIR MARKET VALUE IN THE CASE OF OPTIONS DESCRIBED IN PARAGRAPH (B) OF SECTION
11. IN THE CASE OF A NON-QUALIFIED STOCK OPTION, THE EXERCISE PRICE SHALL BE
DETERMINED BY THE BOARD OF DIRECTORS IN THEIR DISCRETION ON THE DATE OF GRANT OF
SUCH OPTION. AS USED HEREIN, “FAIR MARKET VALUE” ON A GIVEN DATE SHALL MEAN THE
AVERAGE OF THE HIGHEST AND LOWEST SELLING PRICE PER SHARE ON THE PRINCIPAL
SECURITIES EXCHANGE (OR THE NASDAQ NATIONAL MARKET) IF THE COMMON STOCK IS SO
TRADED; OR IF NOT SO TRADED, “FAIR MARKET VALUE” SHALL MEAN THE AVERAGE OF
CLOSING “BID” AND “ASK” PRICES FOR ONE SHARE OF THE COMMON STOCK OF THE COMPANY
AS QUOTED ON NASDAQ OR A SUCCESSOR QUOTATION SYSTEM, OR ON SUCH OTHER PUBLIC
MARKET SYSTEM AS THE COMMON STOCK OF THE COMPANY IS THEN LISTED, OR IN THE EVENT
SUCH

2


--------------------------------------------------------------------------------





 


QUOTATIONS ARE NOT AVAILABLE, “FAIR MARKET VALUE” SHALL BE DETERMINED IN THE
GOOD FAITH DISCRETION OF THE BOARD OF DIRECTORS.


B.                                      PAYMENT OF PURCHASE PRICE. OPTIONS
GRANTED UNDER THE PLAN MAY PROVIDE FOR THE PAYMENT OF THE EXERCISE PRICE BY
DELIVERY OF (I) CASH, (II) A CHECK TO THE ORDER OF THE COMPANY IN AN AMOUNT
EQUAL TO THE EXERCISE PRICE OF SUCH OPTIONS, (III) SHARES OF COMMON STOCK OF THE
COMPANY ALREADY OWNED BY THE OPTIONEE FOR AT LEAST SIX (6) MONTHS PRIOR TO THE
DATE THE OPTIONEE TENDERS SUCH SHARES, HAVING A FAIR MARKET VALUE EQUAL IN
AMOUNT TO THE EXERCISE PRICE OF THE OPTIONS BEING EXERCISED, OR (IV) BY ANY
COMBINATION OF SUCH METHODS OF PAYMENT, AS PERMITTED BY APPLICABLE LAW. THE FAIR
MARKET VALUE OF ANY SHARES OF THE COMPANY’S COMMON STOCK WHICH MAY BE DELIVERED
UPON EXERCISE OF AN OPTION SHALL BE DETERMINED IN THE MANNER SPECIFIED ABOVE.


7.                                       OPTION PERIOD. EACH OPTION AND ALL
RIGHTS THEREUNDER SHALL BE EXPRESSED TO EXPIRE ON SUCH DATE AS THE BOARD OF
DIRECTORS SHALL DETERMINE, BUT IN NO EVENT AFTER THE EXPIRATION OF TEN (10)
YEARS FROM THE DAY ON WHICH THE OPTION IS GRANTED (SUBJECT TO THE SPECIAL
LIMITATIONS SET FORTH IN PARAGRAPH (B) OF SECTION 11), AND SHALL BE SUBJECT TO
EARLIER TERMINATION AS PROVIDED IN THE PLAN.


8.                                       EXERCISE OF OPTIONS. EACH OPTION MAY BE
EXERCISABLE, IN PART OR IN FULL, AT ANY TIME AND FROM TIME-TO-TIME, AND SUBJECT
TO SUCH CONDITIONS AND RESTRICTIONS AS DETERMINED BY THE BOARD OF DIRECTORS AND
AS SET FORTH HEREIN OR IN THE AGREEMENT EVIDENCING SUCH OPTION, DURING A TEN
(10) YEAR PERIOD FOLLOWING THE DATE OF GRANT THEREOF (SUBJECT TO THE SPECIAL
LIMITATIONS SET FORTH IN PARAGRAPH (B) OF SECTION 11). TO THE EXTENT THAT AN
OPTION TO PURCHASE SHARES IS NOT EXERCISED BY AN OPTIONEE WHEN IT BECOMES
INITIALLY EXERCISABLE, IT SHALL NOT EXPIRE BUT SHALL BE CARRIED FORWARD AND
SHALL BE EXERCISABLE, ON A CUMULATIVE BASIS, UNTIL THE EXPIRATION OF THE
EXERCISE PERIOD.


9.                                       NONTRANSFERABILITY OF OPTIONS. NO
OPTION GRANTED UNDER THE PLAN SHALL BE ASSIGNABLE OR TRANSFERABLE BY THE PERSON
TO WHOM IT IS GRANTED, EITHER VOLUNTARILY OR BY OPERATION OF LAW, EXCEPT BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION OR PURSUANT TO A QUALIFIED DOMESTIC
RELATIONS ORDER AS DEFINED BY THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, OR THE RULES THEREUNDER;
PROVIDED, HOWEVER, THAT IF SO PROVIDED IN THE INSTRUMENT EVIDENCING THE OPTION,
THE BOARD OF DIRECTORS, OR THE COMMITTEE, AS THE CASE MAY BE, MAY PERMIT ANY
OPTIONEE TO TRANSFER THE OPTION DURING HIS LIFETIME TO ONE OR MORE MEMBERS OF
HIS FAMILY, TO ONE OR MORE TRUSTS FOR THE BENEFIT OF ONE OR MORE MEMBERS OF HIS
FAMILY OR TO ONE OR MORE ENTITIES OWNED SOLELY BY FAMILY MEMBERS, PROVIDED THAT
NO CONSIDERATION IS PAID FOR THE TRANSFER AND THAT SUCH TRANSFER WOULD NOT
RESULT IN THE LOSS OF ANY EXEMPTION UNDER RULE L6B-3 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, FOR ANY OPTION THAT THE BOARD OF DIRECTORS
OR THE COMMITTEE, AS THE CASE MAY BE, DOES NOT PERMIT TO BE SO TRANSFERRED. THE
TRANSFEREE OF AN OPTION SHALL BE SUBJECT TO ALL RESTRICTIONS, TERMS, AND
CONDITIONS APPLICABLE TO THE OPTION PRIOR TO ITS TRANSFER, EXCEPT THAT THE
OPTION SHALL NOT BE FURTHER TRANSFERABLE INTER VIVOS BY THE TRANSFEREE. THE
BOARD OF DIRECTORS OR THE COMMITTEE, AS THE CASE MAY BE, MAY IMPOSE ON ANY
TRANSFERABLE OPTION AND ON THE COMMON STOCK TO BE ISSUED UPON THE EXERCISE OF
THE OPTION SUCH LIMITATIONS AND CONDITIONS AS THE BOARD OF DIRECTORS OR THE
COMMITTEE, AS THE CASE MAY BE, DEEMS APPROPRIATE.


10.                                 EFFECT OF TERMINATION OF EMPLOYMENT. FOR ALL
PURPOSES OF THE PLAN AND ANY OPTION OR PURCHASE RIGHT GRANTED HEREUNDER,
“EMPLOYMENT” SHALL BE DEFINED IN ACCORDANCE WITH THE

3


--------------------------------------------------------------------------------





 


PROVISIONS OF SECTION 1.421-7(H) OF THE INCOME TAX REGULATIONS (OR ANY SUCCESSOR
REGULATIONS). NO OPTION MAY BE EXERCISED UNLESS, AT THE TIME OF SUCH EXERCISE,
THE OPTIONEE IS, AND HAS BEEN CONTINUOUSLY SINCE THE DATE OF GRANT OF HIS OR HER
OPTION, EMPLOYED BY THE COMPANY OR A SUBSIDIARY, EXCEPT THAT IF AND TO THE
EXTENT THE OPTION AGREEMENT SO PROVIDES:


A.                                       THE OPTION MAY BE EXERCISED WITHIN THE
PERIOD OF THREE MONTHS AFTER THE DATE THE OPTIONEE CEASES TO BE AN EMPLOYEE OF
ANY OF THE FOREGOING ENTITIES (OR WITHIN SUCH SHORTER OR LONGER PERIOD AS MAY BE
SPECIFIED OR PROVIDED FOR IN THE OPTION AGREEMENT; PROVIDED, HOWEVER, THAT THE
EXERCISE OF THE OPTION SHALL NOT BE LESS THAN THIRTY (30) DAYS AFTER THE
TERMINATION OF EMPLOYMENT OF THE OPTIONEE); PROVIDED, HOWEVER, THAT IN NO EVENT
MAY AN OPTION BE EXERCISED AFTER THE EXPIRATION DATE OF THE OPTION.


B.                                      IF THE OPTIONEE DIES WHILE IN THE EMPLOY
OF THE COMPANY, A PARENT CORPORATION OR A SUBSIDIARY OR WITHIN THREE MONTHS
AFTER THE OPTIONEE CEASES TO BE SUCH AN EMPLOYEE, THE OPTION MAY BE EXERCISED BY
THE PERSON TO WHOM IT IS TRANSFERRED BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION WITHIN THE PERIOD OF ONE YEAR AFTER THE DATE OF DEATH (OR WITHIN
SUCH SHORTER OR LONGER PERIOD AS MAY BE SPECIFIED OR PROVIDED FOR IN THE OPTION
AGREEMENT OR INSTRUMENT, BUT IN NO EVENT SHALL THE PERIOD BE LESS THAN SIX (6)
MONTHS AFTER THE DATE OF DEATH); PROVIDED, HOWEVER, THAT IN NO EVENT MAY AN
OPTION BE EXERCISED AFTER THE EXPIRATION DATE OF THE OPTION.


C.                                       IF THE OPTIONEE BECOMES “DISABLED”
WHILE IN THE EMPLOY OF THE COMPANY, A PARENT CORPORATION OR A SUBSIDIARY, THE
OPTION MAY BE EXERCISED WITHIN THE PERIOD OF ONE YEAR AFTER THE DATE THE
OPTIONEE CEASES TO BE AN EMPLOYEE OF ANY OF THE FOREGOING ENTITIES BECAUSE OF
SUCH DISABILITY (OR WITHIN SUCH SHORTER OR LONGER PERIOD AS MAY BE SPECIFIED OR
PROVIDED FOR IN THE OPTION AGREEMENT OR INSTRUMENT BUT IN NO EVENT SHALL THE
PERIOD BE LESS THAN SIX (6) MONTHS AFTER THE DATE THE OPTIONEE CEASES TO BE AN
EMPLOYEE BECAUSE OF SUCH DISABILITY); PROVIDED, HOWEVER, THAT IN NO EVENT MAY
ANY OPTION BE EXERCISED AFTER THE EXPIRATION DATE OF THE OPTION. FOR PURPOSES OF
THIS PLAN, THE OPTIONEE SHALL BE CONSIDERED “DISABLED” IF HE OR SHE IS UNABLE TO
ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT, WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR WHICH HAS LASTED, OR CAN BE EXPECTED TO LAST, FOR A CONTINUOUS PERIOD
OF NOT LESS THAN TWELVE (12) MONTHS.


11.                                 INCENTIVE STOCK OPTIONS. OPTIONS GRANTED
UNDER THE PLAN WHICH ARE INTENDED TO BE INCENTIVE STOCK OPTIONS SHALL BE
SPECIFICALLY DESIGNATED AS INCENTIVE STOCK OPTIONS AND SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL TERMS AND CONDITIONS:


A.                                       LIMITATION. THE AGGREGATE FAIR MARKET
VALUE (DETERMINED AS OF THE RESPECTIVE DATE OR DATES OF GRANT) OF THE COMMON
STOCK WHICH MAY BE MADE THE SUBJECT OF INCENTIVE STOCK OPTIONS GRANTED UNDER THE
PLAN (AND UNDER ANY OTHER STOCK OPTION PLANS OF THE COMPANY, AND ANY PARENT
CORPORATION AND SUBSIDIARY) TO ANY EMPLOYEE, WHICH FIRST BECOME EXERCISABLE IN
ANY ONE CALENDAR YEAR SHALL NOT EXCEED THE SUM OF $100,000 OR SUCH GREATER
AMOUNT AS MAY BE PERMITTED UNDER SUBSEQUENT AMENDMENTS TO THE CODE.


B.                                      10% SHAREHOLDER. IF AN EMPLOYEE TO WHOM
AN INCENTIVE STOCK OPTION IS TO BE GRANTED UNDER THE PLAN IS AT THE TIME OF THE
GRANT OF SUCH OPTION THE OWNER OF STOCK POSSESSING MORE THAN 10% OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR OF ANY PARENT
CORPORATION OR ANY SUBSIDIARY, THEN THE PURCHASE PRICE PER SHARE OF THE COMMON

4


--------------------------------------------------------------------------------





 


STOCK SUBJECT TO SUCH INCENTIVE STOCK OPTION SHALL NOT BE LESS THAN ONE HUNDRED
TEN PERCENT (110%) OF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK OF THE
COMPANY AT THE TIME OF GRANT AND THE INCENTIVE STOCK OPTION SHALL HAVE A MAXIMUM
TERM OF FIVE YEARS.


C.                                       MAXIMUM GRANT. NO INDIVIDUAL MAY BE
GRANTED OPTIONS IN ANY CALENDAR YEAR, WHETHER AN INCENTIVE STOCK OPTION OR A
NON-QUALIFIED STOCK OPTION, TO PURCHASE MORE THAN 714,286 SHARES OF COMMON
STOCK.

Except as modified by the preceding provisions of this Section 11, all the
provisions of the Plan shall be applicable to Incentive Stock Options granted
hereunder.


12.                                 RIGHTS AS A SHAREHOLDER. THE HOLDER OF AN
OPTION SHALL HAVE NO RIGHTS AS A SHAREHOLDER WITH RESPECT TO ANY SHARES COVERED
BY THE OPTION UNTIL THE DATE OF ISSUE OF A STOCK CERTIFICATE TO HIM OR HER FOR
SUCH SHARES. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN, NO ADJUSTMENT
SHALL BE MADE FOR DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR
TO THE DATE SUCH STOCK CERTIFICATE IS ISSUED.


13.                                 RECAPITALIZATION. IN THE EVENT THAT THE
OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY ARE CHANGED INTO OR EXCHANGED
FOR A DIFFERENT NUMBER OR KIND OF SHARES OR OTHER SECURITIES OF THE COMPANY BY
REASON OF ANY RECAPITALIZATION, RECLASSIFICATION, STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR SUBDIVISION, APPROPRIATE ADJUSTMENT SHALL BE MADE IN THE NUMBER
AND KIND OF SHARES AVAILABLE UNDER THE PLAN AND UNDER ANY OPTIONS GRANTED UNDER
THE PLAN. SUCH ADJUSTMENT TO OUTSTANDING OPTIONS SHALL BE MADE WITHOUT CHANGE IN
THE TOTAL PRICE APPLICABLE TO THE UNEXERCISED PORTION OF SUCH OPTIONS, AND A
CORRESPONDING ADJUSTMENT IN THE APPLICABLE OPTION PRICE PER SHARE SHALL BE MADE.
NO SUCH ADJUSTMENT SHALL BE MADE WHICH WOULD, WITHIN THE MEANING OF ANY
APPLICABLE PROVISIONS OF THE CODE, CONSTITUTE A MODIFICATION, EXTENSION OR
RENEWAL OF ANY OPTION OR A GRANT OF ADDITIONAL BENEFITS TO THE HOLDER OF AN
OPTION.


14.                                 REORGANIZATION. IN CASE THE COMPANY IS
MERGED OR CONSOLIDATED WITH ANOTHER CORPORATION AND THE COMPANY IS NOT THE
SURVIVING CORPORATION, OR IN CASE THE ACQUIRING CORPORATION IS NOT ASSUMING THE
OBLIGATIONS OF THE COMPANY WITH RESPECT TO ITS OUTSTANDING OPTIONS, OR IN THE
CASE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR MORE THAN FIFTY PERCENT (50%) OF
THE OUTSTANDING VOTING STOCK OF THE COMPANY IS ACQUIRED BY ANOTHER CORPORATION
(UNLESS ALL VOTING STOCK ACQUIRED BY SAID CORPORATION IS ACQUIRED DIRECTLY FROM
THE COMPANY), OR IN THE CASE OF A REORGANIZATION OR LIQUIDATION OF THE COMPANY,
THE BOARD OF DIRECTORS OF THE COMPANY, OR THE BOARD OF DIRECTORS OF ANY
CORPORATION ASSUMING THE OBLIGATIONS OF THE COMPANY, SHALL, AS TO OUTSTANDING
OPTIONS, EITHER (I) MAKE APPROPRIATE PROVISION FOR THE PROTECTION OF ANY SUCH
OUTSTANDING OPTIONS BY THE SUBSTITUTION ON AN EQUITABLE BASIS OF APPROPRIATE
STOCK OF THE COMPANY, OR OF THE MERGED, CONSOLIDATED OR OTHERWISE REORGANIZED
CORPORATION WHICH WILL BE ISSUABLE IN RESPECT TO THE SHARES OF COMMON STOCK OF
THE COMPANY, PROVIDED THAT NO ADDITIONAL BENEFITS SHALL BE CONFERRED UPON
OPTIONEES OR OFFEREES AS A RESULT OF SUCH SUBSTITUTION, AND THE EXCESS OF THE
AGGREGATE FAIR MARKET VALUE OF THE SHARES SUBJECT TO THE OPTIONS IMMEDIATELY
AFTER SUCH SUBSTITUTION OVER THE PURCHASE PRICE THEREOF IS NOT MORE THAN THE
EXCESS OF THE AGGREGATE FAIR MARKET VALUE OF THE SHARES SUBJECT TO SUCH OPTIONS
IMMEDIATELY BEFORE SUCH SUBSTITUTION OVER THE PURCHASE PRICE THEREOF, OR (II)
UPON WRITTEN NOTICE TO THE OPTIONEES OR OFFEREES, PROVIDE THAT ALL UNEXERCISED
NON-EXPIRED OPTIONS GRANTED UNDER THE PLAN SHALL IMMEDIATELY ACCELERATE THE
EXERCISABILITY DATE(S) TO THE DATE OF WRITTEN NOTICE AND FURTHER ALL SAID
OPTIONS MUST BE EXERCISED WITHIN A SPECIFIED NUMBER OF DAYS

5


--------------------------------------------------------------------------------





 


(WHICH SHALL NOT BE LESS THAN THIRTY) OF THE DATE OF SUCH NOTICE OR THEY WILL BE
TERMINATED. IN ANY SUCH CASE, THE BOARD OF DIRECTORS MAY, IN ITS DISCRETION,
ACCELERATE THE EXERCISABILITY DATE(S) OF OUTSTANDING OPTIONS.


15.                                 NO SPECIAL EMPLOYMENT RIGHTS. NOTHING
CONTAINED IN THE PLAN OR IN ANY OPTION GRANTED UNDER THE PLAN SHALL CONFER UPON
ANY OPTION HOLDER ANY RIGHT WITH RESPECT TO THE CONTINUATION OF HIS OR HER
EMPLOYMENT BY THE COMPANY (OR ANY PARENT CORPORATION OR SUBSIDIARY) OR INTERFERE
IN ANY WAY WITH THE RIGHT OF THE COMPANY (OR ANY PARENT CORPORATION OR
SUBSIDIARY), SUBJECT TO THE TERMS OF ANY SEPARATE EMPLOYMENT AGREEMENT TO THE
CONTRARY, AT ANY TIME TO TERMINATE SUCH EMPLOYMENT OR TO INCREASE OR DECREASE
THE COMPENSATION OF THE OPTION HOLDER FROM THE RATE IN EXISTENCE AT THE TIME OF
THE GRANT OF AN OPTION. WHETHER AN AUTHORIZED LEAVE OF ABSENCE, OR ABSENCE IN
MILITARY OR GOVERNMENT SERVICE, SHALL CONSTITUTE TERMINATION OF EMPLOYMENT SHALL
BE DETERMINED BY THE BOARD OF DIRECTORS AT THE TIME.


16.                                 OTHER EMPLOYEE BENEFITS. THE AMOUNT OF ANY
COMPENSATION DEEMED TO BE RECEIVED BY AN EMPLOYEE AS A RESULT OF THE EXERCISE OF
AN OPTION, OR THE SALE OF SHARES RECEIVED UPON SUCH EXERCISE WILL NOT CONSTITUTE
“EARNINGS” WITH RESPECT TO WHICH ANY OTHER EMPLOYEE BENEFITS OF SUCH EMPLOYEE
ARE DETERMINED, INCLUDING WITHOUT LIMITATION BENEFITS UNDER ANY PENSION, PROFIT
SHARING, LIFE INSURANCE OR SALARY CONTINUATION PLAN.


17.                                 DEFINITION OF SUBSIDIARY. THE TERM
“SUBSIDIARY” AS USED IN THE PLAN SHALL MEAN ANY CORPORATION IN AN UNBROKEN CHAIN
OF CORPORATIONS BEGINNING WITH THE COMPANY IF EACH OF THE CORPORATIONS OTHER
THAN THE LAST CORPORATION IN THE UNBROKEN CHAIN OWNS STOCK POSSESSING 50% OR
MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE
OTHER CORPORATIONS IN SUCH CHAIN.


18.                                 AMENDMENT OF THE PLAN. THE BOARD OF
DIRECTORS MAY AT ANY TIME AND FROM TIME-TO-TIME MODIFY OR AMEND THE PLAN IN ANY
RESPECT, EXCEPT THAT WITHOUT THE APPROVAL OF THE SHAREHOLDERS OF THE COMPANY,
THE BOARD OF DIRECTORS MAY NOT (A) MATERIALLY INCREASE THE BENEFITS ACCRUING TO
INDIVIDUALS WHO PARTICIPATE IN THE PLAN, (B) MATERIALLY INCREASE THE MAXIMUM
NUMBER OF SHARES WHICH MAY BE ISSUED UNDER THE PLAN (EXCEPT FOR PERMISSIBLE
ADJUSTMENTS PROVIDED IN THE PLAN), (C) MATERIALLY MODIFY THE REQUIREMENTS AS TO
ELIGIBILITY FOR PARTICIPATION IN THE PLAN OR (D) MODIFY OR AMEND THE PLAN IF
SHAREHOLDER APPROVAL IS REQUIRED UNDER SECTION 162(M) OF THE CODE IN ORDER FOR
ANY COMPENSATION RELATED TO OPTIONS GRANTED UNDER THE PLAN TO NOT BE SUBJECT TO
THE LIMITATION ON DEDUCTIBILITY OF SECTION 162 (M). THE TERMINATION OR ANY
MODIFICATION OR AMENDMENT OF THE PLAN SHALL NOT, WITHOUT THE CONSENT OF AN
OPTIONEE, AFFECT HIS OR HER RIGHTS UNDER AN OPTION PREVIOUSLY GRANTED TO HIM OR
HER. WITH THE CONSENT OF THE OPTIONEE AFFECTED, THE BOARD OF DIRECTORS MAY AMEND
OUTSTANDING OPTION AGREEMENTS IN A MANNER NOT INCONSISTENT WITH THE PLAN. THE
BOARD OF DIRECTORS SHALL HAVE THE RIGHT TO AMEND OR MODIFY THE TERMS AND
PROVISIONS OF THE PLAN AND OF ANY OUTSTANDING INCENTIVE STOCK OPTIONS GRANTED
UNDER THE PLAN TO THE EXTENT NECESSARY TO QUALIFY ANY OR ALL SUCH OPTIONS FOR
SUCH FAVORABLE FEDERAL INCOME TAX TREATMENT (INCLUDING DEFERRAL OF TAXATION UPON
EXERCISE) AS MAY BE AFFORDED INCENTIVE STOCK OPTIONS UNDER SECTION 422 OF THE
CODE.


19.                                 WITHHOLDING. THE COMPANY’S OBLIGATION TO
DELIVER SHARES UPON THE EXERCISE OF ANY OPTION GRANTED UNDER THE PLAN SHALL BE
SUBJECT TO THE OPTION HOLDER’S SATISFACTION OF ALL APPLICABLE FEDERAL, STATE AND
LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS.

6


--------------------------------------------------------------------------------





 


20.                                 EFFECTIVE DATE AND DURATION OF THE PLAN.


A.                                       EFFECTIVE DATE. THE PLAN SHALL BECOME
EFFECTIVE WHEN ADOPTED BY THE BOARD OF DIRECTORS, BUT NO INCENTIVE STOCK OPTION
GRANTED UNDER THE PLAN SHALL BECOME EXERCISABLE UNLESS AND UNTIL THE PLAN SHALL
HAVE BEEN APPROVED BY THE COMPANY’S SHAREHOLDERS. IF SUCH SHAREHOLDER APPROVAL
IS NOT OBTAINED WITHIN TWELVE MONTHS AFTER THE DATE OF THE BOARD’S ADOPTION OF
THE PLAN, ANY INCENTIVE STOCK OPTIONS PREVIOUSLY GRANTED UNDER THE PLAN SHALL
TERMINATE AND NO FURTHER INCENTIVE STOCK OPTIONS SHALL BE GRANTED. SUBJECT TO
THIS LIMITATION, OPTIONS MAY BE GRANTED UNDER THE PLAN AT ANY TIME AFTER THE
EFFECTIVE DATE AND BEFORE THE DATE FIXED FOR TERMINATION OF THE PLAN.


B.                                      TERMINATION. UNLESS SOONER TERMINATED IN
ACCORDANCE WITH SECTION 13, THE PLAN SHALL TERMINATE UPON THE EARLIER OF (I) THE
CLOSE OF BUSINESS ON THE DAY NEXT PRECEDING THE TENTH ANNIVERSARY OF THE DATE OF
ADOPTION BY THE BOARD OF DIRECTORS OF THIS AMENDED AND RESTATED 1992 STOCK
OPTION PLAN, OR (II) THE DATE ON WHICH ALL SHARES AVAILABLE FOR ISSUANCE UNDER
THE PLAN SHALL HAVE BEEN ISSUED PURSUANT TO THE EXERCISE OR CANCELLATION OF
OPTIONS GRANTED UNDER THE PLAN. IF THE DATE OF TERMINATION IS DETERMINED UNDER
(I) ABOVE, THEN OPTIONS OUTSTANDING ON SUCH DATE SHALL CONTINUE TO HAVE FORCE
AND EFFECT IN ACCORDANCE WITH THE PROVISIONS OF THE INSTRUMENTS EVIDENCING SUCH
OPTIONS.

7


--------------------------------------------------------------------------------